DETAILED ACTION

Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Richards et al.,
USPAT No. 8,050,801 (hereinafter Richards).

Regarding claims 1-20, Richards discloses all the claimed limitation as outlined below.

Claim 1. An industrial analytic system, comprising: a device interface component configured to: collect data from a plurality of analytic appliances, wherein each of the plurality of analytic appliances is configured to collect data from a respective set of devices of a plurality of sets of devices, wherein the plurality of sets of devices perform a plurality of operations in one or more industrial systems; and transfer the data to an analytic component (C6 L46-67 and C7 L1-9 and FIG 4A and Fig 4B and C17 L10-20 - - Analytic units associated with sites 110 are being interpreted as the claimed “plurality of analytic appliances”.  The ESE 20 is being interpreted as a system comprising the claimed “at least one processor configured to discover” and the claimed “analytic component”.  ESE 20 provides real-time data.  Furthermore, it can be noted that a data model similar to the data model of FIG. 4B exists for each individual site 110 in one embodiment. When ESE 20 discovers site 110 in this example, ESE 20 knows or can learn that that site 110A is a collection of panels 112A, 112B, and 112C. Panel 112A includes object 120A. Panel 112B includes objects 120B and 120C, and panel 112C includes objects 120D and 120E. Objects 120B and 120D require object extensions 130A and 130B, respectively. More or fewer panels 112, objects 120, and/or object extensions 130 can be used in other embodiments, the model of FIG. 4B being only one example).

Claim 2. The industrial analytic system of claim 1, wherein the data comprises raw data and/or smart data, wherein the smart data comprises one or more smart tags, wherein each smart tag stores a value of a data item and contextual metadata that provides additional information about the value of the data item (C6 L46-67 and C7 L1-9 and FIG 4A and Fig 4B and C17 L10-20 - - Analytic units associated with sites 110 are being interpreted as the claimed “plurality of analytic appliances”.  The ESE 20 is being interpreted as a system comprising the claimed “at least one processor configured to discover” and the claimed “analytic component”.  ESE 20 provides real-time data.  Furthermore, it can be noted that a data model similar to the data model of FIG. 4B exists for each individual site 110 in one embodiment. When ESE 20 discovers site 110 in this example, ESE 20 knows or can learn that that site 110A is a collection of panels 112A, 112B, and 112C. Panel 112A includes object 120A. Panel 112B includes objects 120B and 120C, and panel 112C includes objects 120D and 120E. Objects 120B and 120D require object extensions 130A and 130B, respectively. More or fewer panels 112, objects 120, and/or object extensions 130 can be used in other embodiments, the model of FIG. 4B being only one example).

Claim 3. The industrial analytic system of claim 1, further comprises at least one processor configured to discover the plurality of analytic appliances and configure the device interface component to collect data from the discovered plurality of analytics appliances.  (C6 L46-67 and C7 L1-9 and FIG 4A and Fig 4B and C17 L10-20 - - Analytic units associated with sites 110 are being interpreted as the claimed “plurality of analytic appliances”.  The ESE 20 is being interpreted as a system comprising the claimed “at least one processor configured to discover” and the claimed “analytic component”.  ESE 20 provides real-time data.  Furthermore, it can be noted that a data model similar to the data model of FIG. 4B exists for each individual site 110 in one embodiment. When ESE 20 discovers site 110 in this example, ESE 20 knows or can learn that that site 110A is a collection of panels 112A, 112B, and 112C. Panel 112A includes object 120A. Panel 112B includes objects 120B and 120C, and panel 112C includes objects 120D and 120E. Objects 120B and 120D require object extensions 130A and 130B, respectively. More or fewer panels 112, objects 120, and/or object extensions 130 can be used in other embodiments, the model of FIG. 4B being only one example).

Claim 4. The industrial analytic system of claim 1, wherein the device interface component is further configured to contextualize, model, and/or structure the data received from the plurality of analytic appliances (C6 L46-67 and C7 L1-9 and FIG 4A and Fig 4B and C17 L10-20 - - Analytic units associated with sites 110 are being interpreted as the claimed “plurality of analytic appliances”.  The ESE 20 is being interpreted as a system comprising the claimed “at least one processor configured to discover” and the claimed “analytic component”.  ESE 20 provides real-time data.  Furthermore, it can be noted that a data model similar to the data model of FIG. 4B exists for each individual site 110 in one embodiment. When ESE 20 discovers site 110 in this example, ESE 20 knows or can learn that that site 110A is a collection of panels 112A, 112B, and 112C. Panel 112A includes object 120A. Panel 112B includes objects 120B and 120C, and panel 112C includes objects 120D and 120E. Objects 120B and 120D require object extensions 130A and 130B, respectively. More or fewer panels 112, objects 120, and/or object extensions 130 can be used in other embodiments, the model of FIG. 4B being only one example).

Claim 5. The industrial analytic system of claim 4, wherein the contextualized, modeled, and/or structured data is transferred to the analytic component for analysis (C6 L46-67 and C7 L1-9 and FIG 4A and Fig 4B and C17 L10-20 - - Analytic units associated with sites 110 are being interpreted as the claimed “plurality of analytic appliances”.  The ESE 20 is being interpreted as a system comprising the claimed “at least one processor configured to discover” and the claimed “analytic component”.  ESE 20 provides real-time data.  Furthermore, it can be noted that a data model similar to the data model of FIG. 4B exists for each individual site 110 in one embodiment. When ESE 20 discovers site 110 in this example, ESE 20 knows or can learn that that site 110A is a collection of panels 112A, 112B, and 112C. Panel 112A includes object 120A. Panel 112B includes objects 120B and 120C, and panel 112C includes objects 120D and 120E. Objects 120B and 120D require object extensions 130A and 130B, respectively. More or fewer panels 112, objects 120, and/or object extensions 130 can be used in other embodiments, the model of FIG. 4B being only one example).

Claim 6. The industrial analytic system of claim 1, wherein the analytic component is configured to generate analytic data using the data received from the device interface component and provide the analytic data to a user interface component, wherein the analytic data comprises real-time monitoring and analytics of each device of the plurality of sets of devices (C6 L46-67 and C7 L1-9 and FIG 4A and Fig 4B and C17 L10-20 - - Analytic units associated with sites 110 are being interpreted as the claimed “plurality of analytic appliances”.  The ESE 20 is being interpreted as a system comprising the claimed “at least one processor configured to discover” and the claimed “analytic component”.  ESE 20 provides real-time data.  Furthermore, it can be noted that a data model similar to the data model of FIG. 4B exists for each individual site 110 in one embodiment. When ESE 20 discovers site 110 in this example, ESE 20 knows or can learn that that site 110A is a collection of panels 112A, 112B, and 112C. Panel 112A includes object 120A. Panel 112B includes objects 120B and 120C, and panel 112C includes objects 120D and 120E. Objects 120B and 120D require object extensions 130A and 130B, respectively. More or fewer panels 112, objects 120, and/or object extensions 130 can be used in other embodiments, the model of FIG. 4B being only one example).

Claim 7. The industrial analytic system of claim 6, wherein the user interface component is configured to present the analytic data in real-time via one or more dashboards (C6 L46-67 and C7 L1-9 and FIG 4A and Fig 4B and C17 L10-20 - - Analytic units associated with sites 110 are being interpreted as the claimed “plurality of analytic appliances”.  The ESE 20 is being interpreted as a system comprising the claimed “at least one processor configured to discover” and the claimed “analytic component”.  ESE 20 provides real-time data.  Furthermore, it can be noted that a data model similar to the data model of FIG. 4B exists for each individual site 110 in one embodiment. When ESE 20 discovers site 110 in this example, ESE 20 knows or can learn that that site 110A is a collection of panels 112A, 112B, and 112C. Panel 112A includes object 120A. Panel 112B includes objects 120B and 120C, and panel 112C includes objects 120D and 120E. Objects 120B and 120D require object extensions 130A and 130B, respectively. More or fewer panels 112, objects 120, and/or object extensions 130 can be used in other embodiments, the model of FIG. 4B being only one example).

Claim 8. The industrial analytic system of claim 7, wherein the one or more dashboards comprise a list of devices for each of the plurality of sets of devices and analytics of each device of the list of devices (C6 L46-67 and C7 L1-9 and FIG 4A and Fig 4B and C17 L10-20 - - Analytic units associated with sites 110 are being interpreted as the claimed “plurality of analytic appliances”.  The ESE 20 is being interpreted as a system comprising the claimed “at least one processor configured to discover” and the claimed “analytic component”.  ESE 20 provides real-time data.  Furthermore, it can be noted that a data model similar to the data model of FIG. 4B exists for each individual site 110 in one embodiment. When ESE 20 discovers site 110 in this example, ESE 20 knows or can learn that that site 110A is a collection of panels 112A, 112B, and 112C. Panel 112A includes object 120A. Panel 112B includes objects 120B and 120C, and panel 112C includes objects 120D and 120E. Objects 120B and 120D require object extensions 130A and 130B, respectively. More or fewer panels 112, objects 120, and/or object extensions 130 can be used in other embodiments, the model of FIG. 4B being only one example).

Claim 9. A method, comprising: collecting, by one or more processors, first analytic data from a first analytic appliance, the first analytic data comprising analytics of a first set of devices; collecting, by the one or more processors, second analytic data from a second analytic appliance, the second analytic data comprising analytics of a second set of devices; combining, by the one or more processors, the first analytic data and the second analytic data; and transferring the combined analytic data to an analysis system (C6 L46-67 and C7 L1-9 and FIG 4A and Fig 4B and C17 L10-20 - - Analytic units associated with sites 110 are being interpreted as the claimed “plurality of analytic appliances”.  The ESE 20 is being interpreted as a system comprising the claimed “at least one processor configured to discover” and the claimed “analytic component”.  ESE 20 provides real-time data.  Furthermore, it can be noted that a data model similar to the data model of FIG. 4B exists for each individual site 110 in one embodiment. When ESE 20 discovers site 110 in this example, ESE 20 knows or can learn that that site 110A is a collection of panels 112A, 112B, and 112C. Panel 112A includes object 120A. Panel 112B includes objects 120B and 120C, and panel 112C includes objects 120D and 120E. Objects 120B and 120D require object extensions 130A and 130B, respectively. More or fewer panels 112, objects 120, and/or object extensions 130 can be used in other embodiments, the model of FIG. 4B being only one example).

Claim 10. The method of claim 9, wherein the first set of devices and the second set of devices perform a plurality of operations in one or more industrial systems (C6 L46-67 and C7 L1-9 and FIG 4A and Fig 4B and C17 L10-20 - - Analytic units associated with sites 110 are being interpreted as the claimed “plurality of analytic appliances”.  The ESE 20 is being interpreted as a system comprising the claimed “at least one processor configured to discover” and the claimed “analytic component”.  ESE 20 provides real-time data.  Furthermore, it can be noted that a data model similar to the data model of FIG. 4B exists for each individual site 110 in one embodiment. When ESE 20 discovers site 110 in this example, ESE 20 knows or can learn that that site 110A is a collection of panels 112A, 112B, and 112C. Panel 112A includes object 120A. Panel 112B includes objects 120B and 120C, and panel 112C includes objects 120D and 120E. Objects 120B and 120D require object extensions 130A and 130B, respectively. More or fewer panels 112, objects 120, and/or object extensions 130 can be used in other embodiments, the model of FIG. 4B being only one example).

Claim 11. The method of claim 9, wherein the first analytic data and the second analytic data comprise raw data and/or smart data, wherein the smart data comprises one or more smart tags, wherein each smart tag stores a value of a data item and contextual metadata that provides additional information about the value of the data item (C6 L46-67 and C7 L1-9 and FIG 4A and Fig 4B and C17 L10-20 - - Analytic units associated with sites 110 are being interpreted as the claimed “plurality of analytic appliances”.  The ESE 20 is being interpreted as a system comprising the claimed “at least one processor configured to discover” and the claimed “analytic component”.  ESE 20 provides real-time data.  Furthermore, it can be noted that a data model similar to the data model of FIG. 4B exists for each individual site 110 in one embodiment. When ESE 20 discovers site 110 in this example, ESE 20 knows or can learn that that site 110A is a collection of panels 112A, 112B, and 112C. Panel 112A includes object 120A. Panel 112B includes objects 120B and 120C, and panel 112C includes objects 120D and 120E. Objects 120B and 120D require object extensions 130A and 130B, respectively. More or fewer panels 112, objects 120, and/or object extensions 130 can be used in other embodiments, the model of FIG. 4B being only one example).

Claim 12. The method of claim 9, further comprising discovering, by the one or more processors, the first analytic appliance and the second analytic appliance (C6 L46-67 and C7 L1-9 and FIG 4A and Fig 4B and C17 L10-20 - - Analytic units associated with sites 110 are being interpreted as the claimed “plurality of analytic appliances”.  The ESE 20 is being interpreted as a system comprising the claimed “at least one processor configured to discover” and the claimed “analytic component”.  ESE 20 provides real-time data.  Furthermore, it can be noted that a data model similar to the data model of FIG. 4B exists for each individual site 110 in one embodiment. When ESE 20 discovers site 110 in this example, ESE 20 knows or can learn that that site 110A is a collection of panels 112A, 112B, and 112C. Panel 112A includes object 120A. Panel 112B includes objects 120B and 120C, and panel 112C includes objects 120D and 120E. Objects 120B and 120D require object extensions 130A and 130B, respectively. More or fewer panels 112, objects 120, and/or object extensions 130 can be used in other embodiments, the model of FIG. 4B being only one example).

Claim 13. The method of claim 9, wherein the combining the first analytic data and the second analytic data comprises contextualizing, modeling, and/or structuring the first and the second analytic data (C6 L46-67 and C7 L1-9 and FIG 4A and Fig 4B and C17 L10-20 - - Analytic units associated with sites 110 are being interpreted as the claimed “plurality of analytic appliances”.  The ESE 20 is being interpreted as a system comprising the claimed “at least one processor configured to discover” and the claimed “analytic component”.  ESE 20 provides real-time data.  Furthermore, it can be noted that a data model similar to the data model of FIG. 4B exists for each individual site 110 in one embodiment. When ESE 20 discovers site 110 in this example, ESE 20 knows or can learn that that site 110A is a collection of panels 112A, 112B, and 112C. Panel 112A includes object 120A. Panel 112B includes objects 120B and 120C, and panel 112C includes objects 120D and 120E. Objects 120B and 120D require object extensions 130A and 130B, respectively. More or fewer panels 112, objects 120, and/or object extensions 130 can be used in other embodiments, the model of FIG. 4B being only one example).

Claim 14. The method of claim 9, further comprising generating scalable analytic data using the combined analytic data, wherein the scalable analytic data comprises real- time monitoring and analytics of each device of the first set of devices and the second set of devices (C6 L46-67 and C7 L1-9 and FIG 4A and Fig 4B and C17 L10-20 - - Analytic units associated with sites 110 are being interpreted as the claimed “plurality of analytic appliances”.  The ESE 20 is being interpreted as a system comprising the claimed “at least one processor configured to discover” and the claimed “analytic component”.  ESE 20 provides real-time data.  Furthermore, it can be noted that a data model similar to the data model of FIG. 4B exists for each individual site 110 in one embodiment. When ESE 20 discovers site 110 in this example, ESE 20 knows or can learn that that site 110A is a collection of panels 112A, 112B, and 112C. Panel 112A includes object 120A. Panel 112B includes objects 120B and 120C, and panel 112C includes objects 120D and 120E. Objects 120B and 120D require object extensions 130A and 130B, respectively. More or fewer panels 112, objects 120, and/or object extensions 130 can be used in other embodiments, the model of FIG. 4B being only one example).

Claim 15. The method of claim 14, further comprising presenting the scalable analytic data to users in real-time via one or more dashboards (C6 L46-67 and C7 L1-9 and FIG 4A and Fig 4B and C17 L10-20 - - Analytic units associated with sites 110 are being interpreted as the claimed “plurality of analytic appliances”.  The ESE 20 is being interpreted as a system comprising the claimed “at least one processor configured to discover” and the claimed “analytic component”.  ESE 20 provides real-time data.  Furthermore, it can be noted that a data model similar to the data model of FIG. 4B exists for each individual site 110 in one embodiment. When ESE 20 discovers site 110 in this example, ESE 20 knows or can learn that that site 110A is a collection of panels 112A, 112B, and 112C. Panel 112A includes object 120A. Panel 112B includes objects 120B and 120C, and panel 112C includes objects 120D and 120E. Objects 120B and 120D require object extensions 130A and 130B, respectively. More or fewer panels 112, objects 120, and/or object extensions 130 can be used in other embodiments, the model of FIG. 4B being only one example).

Claim 16. The method of claim 15, wherein the one or more dashboards comprise a list of devices for each of the first and the second sets of devices and analytics of each device of the list of devices (C6 L46-67 and C7 L1-9 and FIG 4A and Fig 4B and C17 L10-20 - - Analytic units associated with sites 110 are being interpreted as the claimed “plurality of analytic appliances”.  The ESE 20 is being interpreted as a system comprising the claimed “at least one processor configured to discover” and the claimed “analytic component”.  ESE 20 provides real-time data.  Furthermore, it can be noted that a data model similar to the data model of FIG. 4B exists for each individual site 110 in one embodiment. When ESE 20 discovers site 110 in this example, ESE 20 knows or can learn that that site 110A is a collection of panels 112A, 112B, and 112C. Panel 112A includes object 120A. Panel 112B includes objects 120B and 120C, and panel 112C includes objects 120D and 120E. Objects 120B and 120D require object extensions 130A and 130B, respectively. More or fewer panels 112, objects 120, and/or object extensions 130 can be used in other embodiments, the model of FIG. 4B being only one example).

Claim 17. A non-transitory computer-readable medium having stored thereon instructions that, in response to execution, cause a system comprising a processor to perform operations, the operations comprising: collecting first analytic data from a first analytic appliance, the first analytic data comprising analytics of a first set of devices; collecting second analytic data from a second analytic appliance, the second analytic data comprising analytics of a second set of devices; combining the first analytic data and the second analytic data; and transferring the combined analytic data to an analysis system (C6 L46-67 and C7 L1-9 and FIG 4A and Fig 4B and C17 L10-20 - - Analytic units associated with sites 110 are being interpreted as the claimed “plurality of analytic appliances”.  The ESE 20 is being interpreted as a system comprising the claimed “at least one processor configured to discover” and the claimed “analytic component”.  ESE 20 provides real-time data.  Furthermore, it can be noted that a data model similar to the data model of FIG. 4B exists for each individual site 110 in one embodiment. When ESE 20 discovers site 110 in this example, ESE 20 knows or can learn that that site 110A is a collection of panels 112A, 112B, and 112C. Panel 112A includes object 120A. Panel 112B includes objects 120B and 120C, and panel 112C includes objects 120D and 120E. Objects 120B and 120D require object extensions 130A and 130B, respectively. More or fewer panels 112, objects 120, and/or object extensions 130 can be used in other embodiments, the model of FIG. 4B being only one example).

Claim 18. The non-transitory computer-readable medium of claim 17, wherein the first analytic data and the second analytic data comprise raw data and/or smart data, wherein the smart data comprises one or more smart tags, wherein each smart tag stores a value of a data item and contextual metadata that provides additional information about the value of the data item (C6 L46-67 and C7 L1-9 and FIG 4A and Fig 4B and C17 L10-20 - - Analytic units associated with sites 110 are being interpreted as the claimed “plurality of analytic appliances”.  The ESE 20 is being interpreted as a system comprising the claimed “at least one processor configured to discover” and the claimed “analytic component”.  ESE 20 provides real-time data.  Furthermore, it can be noted that a data model similar to the data model of FIG. 4B exists for each individual site 110 in one embodiment. When ESE 20 discovers site 110 in this example, ESE 20 knows or can learn that that site 110A is a collection of panels 112A, 112B, and 112C. Panel 112A includes object 120A. Panel 112B includes objects 120B and 120C, and panel 112C includes objects 120D and 120E. Objects 120B and 120D require object extensions 130A and 130B, respectively. More or fewer panels 112, objects 120, and/or object extensions 130 can be used in other embodiments, the model of FIG. 4B being only one example).

Claim 19. The non-transitory computer-readable medium of claim 17, the operations further comprise discovering the first analytic appliance and the second analytic appliance.

Claim 20. The non-transitory computer-readable medium of claim 17, wherein the combining the first analytic data and the second analytic data comprises contextualizing, modeling, and/or structuring the first data and the second analytic data (C6 L46-67 and C7 L1-9 and FIG 4A and Fig 4B and C17 L10-20 - - Analytic units associated with sites 110 are being interpreted as the claimed “plurality of analytic appliances”.  The ESE 20 is being interpreted as a system comprising the claimed “at least one processor configured to discover” and the claimed “analytic component”.  ESE 20 provides real-time data.  Furthermore, it can be noted that a data model similar to the data model of FIG. 4B exists for each individual site 110 in one embodiment. When ESE 20 discovers site 110 in this example, ESE 20 knows or can learn that that site 110A is a collection of panels 112A, 112B, and 112C. Panel 112A includes object 120A. Panel 112B includes objects 120B and 120C, and panel 112C includes objects 120D and 120E. Objects 120B and 120D require object extensions 130A and 130B, respectively. More or fewer panels 112, objects 120, and/or object extensions 130 can be used in other embodiments, the model of FIG. 4B being only one example).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS R ORTIZ RODRIGUEZ whose telephone number is (571)272-3766.  The examiner can normally be reached on Mon-Fri 10:00 am- 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CARLOS R ORTIZ RODRIGUEZ/               Primary Examiner, Art Unit 2119